PER CURIAM.
This was a bill by a bankruptcy trustee, to recover a preferential payment. Defendant denied having had any reason to believe that its debtor was insolvent. That was the only issue. The burden was on the plaintiff. We can find no substantial proof supporting his allegation as to defendant’s knowledge or reason to beliéve; there is suspicion, not proof.
There is proof tending to show, though not making clear, that the liability had been originally fraudulently imposed upon the (later) bankrupt, but on that subject there was no issue; the validity and good faith of the debt were not challenged in the pleadings. The prayer for general relief cannot take the place of an omitted statement of a cause of action.
The judgment must be reversed, and the bill dismissed.